Title: Thomas Jefferson to James Monroe, 3 August 1814
From: Jefferson, Thomas
To: Monroe, James


          Dear Sir  Monticello Aug. 3. 14.
          Yours of July 25. was recieved on the 31st. I learn by it with extreme concern that you have in contemplation the sale of the lands here. I had ever fondly hoped for your return to our society when you should have run out your career of public usefulness. perhaps however my age should relieve me from the pain of such long prospects. the survey of mr Short’s land which you saw in my hand belonging properly to mr Higgenbotham, I have taken an exact copy of it, which I inclose to be kept for your own use.
			 I very much wish we could get the disputed line settled: but this can never be done without the
			 attendance of mr Carter. I hope therefore you will engage him to come at some fixed time which may suit yourself in the course of this autumn. you know the anxious dispositions of mr Short to be clear of all litigations, and to keep his affairs clear and distinct. say something to me in your first letter which I may write to him.
          I send you the letters you desired and a short one to mr Cabell to whom I communicated them, because it expresses my entire despair on the subject, and at the same times time the limitations under which I made the communication, to him, as now to yourself.
			 if I had thought the President had time to read such voluminous speculations, I should have submitted them to him; but knowing his labors, I spared him on a principle of duty, & further because, altho’ they might go
			 further into details than his time had permitted him, yet they offered no principle or fact which was not familiar to him.
			 should you think the communication of them to mr Campbell would be acceptable to him, you you will be so good as to do it in my name: but there let it stop for the reasons explained in my letter to mr Cabell. keeping no copy of them, I shall be glad of their return after perusal. be assured of my affectionate esteem & respect.
          Th:
            Jefferson
         